Beck, J.,
dissenting. I cannot concur in the conclusion announced in the foregoing opinion, to the effect that defend*311ant cannot be held in this action for negligence in failing to fence its railroad track. While there is no law absolutely requiring defendant to fence its road, it is nevertheless its duty to do so when life and property would be protected thereby. The law does not declare just what acts amount to negligence. They are nowhere enumerated. Those acts resulting in injury to persons or property which could have been avoided by due care for the property, rights, and persons of others are negligent, and a liability therefor arises.
Nor can I assent to the doctrine announced in the opinion that plaintiff contracted with defendant to serve in view of the fact that the road was not fenced, and therefore cannot recover for injuries resulting by reason of the absence of fences. We ought not to extend the doctrine that an employe of a railroad engaged in operating a train is presumed to assent to the condition of things connected with the operation of the road and the discharge of his duty, known to him to be defective, and thus to contract to take the risk of such defects, to cases not of like facts with those to which the court has applied it. The doctrine, to say the least of it, in its effects is cruel and oppressive towards the employes who are thus compelled to choose between employment with dangers known to them and idleness with safety. The necessities of nature, bread and raiment will compel them to take even dangerous employment rather than idleness with want. Employers thus hold a whip over their employes, forcing them to perform services attended by dangers arising from the negligent acts of the employers themselves. I am not willing to extend this rule to any extent further than it is carried by the decisions of this court. If we apply it to the facts of this case, there can be no restrictions upon it, and an employe can have no claim for injuries resulting from negligence of the employer of any kind, if that negligence be constant and habitual, and be so known to the employe when he entered into the service.